DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth [an authorization determiner for determining…] in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

7.	Claim 1 recites in a limitation “receiving request data from the computer application logic at an agent wherein the request data represents a request to create a network connection in a session between the computer application logic and a remotely-located resource that is authenticated by the agent” (emphasis added). However, there is no prior recitation of “a computer application logic” in Claim 1. There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 further recites in limitations “request origination data that identifies a component of the computer logic from which the request data is received; and user identification data that identifies the user” (emphasis added). However, the first limitation recites “receiving request data from the computer application logic but the latter limitation recites “a component of the computer logic from which the request data is received” It is unclear whether the applicant is still trying to refer to the same computer application logic recited in the first limitation or a different computer logic (i.e. in the preamble). Further, there is no prior recitation of “a user” in the claim.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 10 suffers similar deficiencies and rejected using the same rationale.
Dependent Claims 2-9 and 11-18 are rejected based upon their respective dependence from independent Claims 1 and 10.
Claim 4 recites in a limitation “wherein the request origination data identifies the component of the computer logic from which the request data is received by specifying…” (emphasis added). However, Claim 4 is dependent on Claim 1 and  it is unclear whether the applicant is still trying to 
Similarly, Claim 5, Claim 9, Claim 13 and Claim 18 recite the term “the computer logic” in limitations and rejected using similar rationales as discussed with respect to Claim 4. 


8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



9.	Claim 18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 (i.e. a method claim) is dependent on Claim 10 which is a “system” claim (i.e. the preamble of claim 18 states that it is dependent upon the “method” of claim 10).

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0279609 A1, hereinafter Cho) in view of AL HAMAMI (US 2015/0052607 A1, hereinafter Al Hamami). 

Regarding Claim 1,
Cho discloses a method for improving security of computer logic that is configured to provide a network service (Cho: [Abstract] a data management method…, method is executed by a user client that is network-linked to a DB server and a security policy server, ¶¶ [0010, 0019, 0022]), the method comprising: 
receiving request data from the computer application logic at an agent (Cho: ¶ [0010] a DB control application is executed; 3) determining whether the DB control application, of which the execution is detected, is allowed to be used for the user ID, determining that the DB control application is allowed to be used, ¶ [0019] a DB control application that is allowed to be used for each user ID of the user client…, performing a user authentication in response to a request of the user client for the user authentication…, access to the DB server from the user client is managed based on at least one of the first security information and the
second security information, ¶ [0040] DB access control unit 2012 performing
an access control function when the user client 3000 wants access through a DB application) wherein the request data represents a request to create a network connection in a session between the computer application logic and a remotely-located resource that is authenticated by the agent (Cho: ¶ [0010] recognizing a user ID through a user authentication; 2) detecting whether a DB control application is executed; 3) determining whether the DB control application, of which the execution is detected, is allowed to be used for the user ID…, the DB server, to which access is attempted, is allowed to be accessed by the user ID when determining that the DB control application is allowed to be used, ¶ [0015] a session connection between the user client and the DB server that is allowed to be accessed by the user ID may be performed based on the second security information, ¶ [0022] a user client, in which a security program having a user right policy management function is installed and which is network-
linked to both a DB server…, See Fig. 1--DB server); 
determining that the requested network connection is not one of one or more predetermined authorized network connections associated with the computer application logic (Cho: ¶ [0010] allowing access to the DB server when determining that the DB server is allowed to be accessed, ¶ [0064] after the user authentication of step Sl, a session connection between the user client and the DB server that is allowed to be accessed by the user ID is performed based on the second security information at step Sl00, ¶ [0054] second security information includes at least one of information of an IP address, a port address, a used protocol of the DB server that is allowed to be accessed by each user ID, also see ¶¶ [0013]).
However, it is noted that Cho does not explicitly disclose:

request origination data that identifies a component of the computer logic from which the request data is received; and user identification data that identifies the user.
However, Al Hamami from the same field of endeavor as the claimed invention discloses a method and system for protecting web applications against web attacks comprising a cloud service for generating rules and receiving reports, an agent manager in communication with the cloud service receiving rules from the cloud service and passing reports thereto (Al Hamami: [Abstract], also see ¶¶ [0019, 0044]), agent library is able to hook into various interfaces between the application and the different components in the environment…, Such interfaces include, but are not limited to datastores (SQL/NoSQL/XML as well as other types of databases), caching services, other services exposed via an API mechanism, the application runtime environment, included application libraries, as well as other services that are components of a web application, such as templating engines, and email service (Al Hamami: ¶¶ [0009-00010], also see ¶ [0041]), determining a malicious user or malicious session (Al Hamami: ¶ [0028]), a collection of detection logic (code), action logic (code) and associated data e.g., list of bad IPs, malicious users, vulnerable components, which are generated in the cloud service side of the system, and implemented by the agent library (Al Hamami: ¶ [0032]), provide information about important events such as malicious users, threat level of site, database misconfiguration (Al Hamami: ¶ [0012]), if there is an attempted SQL injection string, or a session modification attack, then extra logging for that user is performed and that user session is streamed to the cloud service for further inspection (Al Hamami: ¶ [0014]), and detecting session- tampering attacks, SQL injection attacks, HTTP parameter pollution attacks, and HTTP splitting attacks (Al Hamami: ¶ [0042]).
(Al Hamami: ¶ [0013]), dynamically update the rules based on the reports (See Al Hamami: ¶ [0039]).

Regarding Claim 2,
Claim 2 is dependent on Claim 1, and the combination of Cho and Al Hamami discloses all the limitations of Claim 1. Cho further discloses wherein the predetermined authorized network connections are specified by one or more selected from the group consisting essentially of: remote host identification data, port identification data, and network protocol identification data (Cho: ¶ [0012] the second security information may include at least one of information of an IP address, a port address, and a used protocol of the DB server that is allowed to be accessed by each user ID, ¶ [0064] a session connection between the user client and the DB server that is allowed to be accessed by the user ID is performed based on the second security information See also ¶ [0054]).

Regarding Claim 3,
Claim 3 is dependent on Claim 1, and the combination of Cho and Al Hamami discloses all the limitations of Claim 1. However, Cho does not explicitly wherein the agent is within the application logic as a plugin capable of intercepting application telemetry and sensitive 
However, Al Hamami further discloses the in-app agent 150 receives rules 170 from the cloud service 110 via the agent manager 130. The rules 170 provide the detection and protection functionality. The in-app agent 150 also sends reports 180 to the agent manager 130. The agent manager 130 is responsible for the communications between the cloud service 110 and the protected
application 160 (Al Hamami: ¶ [0037]), hook into various interfaces between the application and the different components in the environment…, Such interfaces include, but are not limited to datastores (SQL/NoSQL/XML as well as other types of databases), caching services, other services exposed via an API mechanism, the application runtime environment, included application libraries, as well as other services that are components of a web application, such as templating engines, and email service (Al Hamami: ¶¶ [0009-00010]), uses a middleware mechanism 230 to hook into various points of the application 160 and the web application…, hooks 240 allow the rules processor
220 to inject rules 170 that it received from the cloud service 110 via the link manager 130 into these points in the program (web application) being protected. In turn, these rules 170 allow reports 180 to be generated by the rules processor 220 and to be sent by the in-app agent (Al Hamami: ¶ [0041]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Al Hamami in the teachings of Cho. A person having ordinary skill in the art would have been motivated to do so because a filter based on known-malicious-IP addresses or IP reputation, can be updated in real time as the cloud side learns about these malicious IPs and blocks application access to these IP addresses (Al Hamami: ¶ [0013]), dynamically update the rules based on the reports (See Al Hamami: ¶ [0039]).

Regarding Claim 4,
Claim 4 is dependent on Claim 1, and the combination of Cho and Al Hamami discloses all the limitations of Claim 1. Cho does not explicitly disclose wherein the request origination data identifies the component of the computer logic from which the request data is received by specifying one or more selected from the group consisting essentially of: a source code data file, a line number identifying the particular line of the source code data file from which the request data originated, and one or more source code data files and associated data lines whose execution caused the component to send the request data.
However, Al Hamami further discloses hook into various interfaces between the application and the different components in the environment…, Such interfaces include, but are not limited to datastores (SQL/NoSQL/XML as well as other types of databases), caching services, other services exposed via an API mechanism, the application runtime environment, included application libraries, as well as other services that are components of a web application, such as templating engines, and email service (Al Hamami: ¶¶ [0009-00010]), uses a middleware mechanism 230 to hook into various points of the application 160 and the web application framework  (Al Hamami: ¶ [0041]), and an application stack having various hooks 24 (Al Hamami: ¶ [0043], See also Fig. 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Al Hamami in the teachings of Cho. A person having ordinary skill in the art would have been motivated to do so because a filter based on known-malicious-IP addresses or IP reputation, can be updated in real time as the cloud side learns about these malicious IPs and blocks application access to these IP addresses (Al Hamami: ¶ [0013]), dynamically update the rules based on the reports (See Al Hamami: ¶ [0039]).

Regarding Claim 5,
Claim 5 is dependent on Claim 1, and the combination of Cho and Al Hamami discloses all the limitations of Claim 1. Cho does not explicitly disclose wherein the user identification data identifies the user by specifying one or more selected from the group consisting essentially of: a user name associated with the user within the computer logic, a role of the user, and data identifying the session.
However, Al Hamami further discloses determining a malicious user or malicious session (Al Hamami: ¶ [0028]), a collection of detection logic (code), action logic (code) and associated data e.g., list of bad IPs, malicious users, vulnerable components, which are generated in the cloud service side of the system, and implemented by the agent library (Al Hamami: ¶ [0032]), provide information about important events such as malicious users…, generic malicious-user/session detection function can be enhanced over time by utilizing advanced algorithms using key application/user specific metrics (number of server faults generated in a time period, number of web
requests in a time period, etc.) (Al Hamami: ¶ [0012], also see ¶ [0014]), and detecting session- tampering attacks, SQL injection attacks, HTTP parameter pollution attacks, and HTTP splitting attacks (Al Hamami: ¶ [0042]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Al Hamami in the teachings of Cho. A person having ordinary skill in the art would have been motivated to do so because a filter based on known-malicious-IP addresses or IP reputation, can be updated in real time as the cloud side learns about these malicious IPs and blocks application access to these IP addresses (Al Hamami: ¶ [0013]), dynamically update the rules based on the reports (See Al Hamami: ¶ [0039]).


Regarding Claim 6,
Claim 6 is dependent on Claim 1, and the combination of Cho and Al Hamami discloses all the limitations of Claim 1. Cho further discloses wherein the remotely-located resource includes any of applications, APIs, rest services, micro services, databases and data stores (Cho: ¶ [0040] DB server 2000 is a server managing data, to which the user client 3000 wants to access…, performing an access control function when the user client 3000 wants access through a DB application, ¶ [0041] Data, which the user client 3000 wants to access, may be, for example, customer personal information data, and financial transaction information data, See Fig. 1).

Regarding Claim 7,
Claim 7 is dependent on Claim 1, and the combination of Cho and Al Hamami discloses all the limitations of Claim 1. Cho further discloses wherein the one or more network connections are predetermined to be authorized or not by customer definition or IP reputation assessment (Cho: ¶ [0038] setting a user right for file or data is different depending on a user, ¶[0039] a user right identification process based on identification of a user ID; a process of allowing a user, of which a right is
identified, to perform use actions).
Al Hamami further discloses a filter based on known-malicious-IP addresses or IP reputation, can be updated in real time as the cloud side learns about these malicious IPs (Al Hamami: ¶ [0013]), and in-app agent 150 then applies the rules to protect the web application using the rules…, an improvement in the rule set, which could be a better algorithm, data external to  (Al Hamami: ¶ [0045]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Al Hamami in the teachings of Cho. A person having ordinary skill in the art would have been motivated to do so because a filter based on known-malicious-IP addresses or IP reputation, can be updated in real time as the cloud side learns about these malicious IPs and blocks application access to these IP addresses (Al Hamami: ¶ [0013]), dynamically update the rules based on the reports (See Al Hamami: ¶ [0039]).

Regarding Claim 8,
Claim 8 is dependent on Claim 1, and the combination of Cho and Al Hamami discloses all the limitations of Claim 1. However, Cho does not explicitly disclose wherein the IP reputation assessment is performed by machine learning algorithms, publically available information, specific flags, or a combination thereof.
Al Hamami further discloses a filter based on known-malicious-IP addresses or IP reputation, can be updated in real time as the cloud side learns about these malicious IPs (Al Hamami: ¶ [0013]), receives the reports 180 from the various agent managers 130 (only one shown inFIG.1), as well as from other external sources, for example third party threat intelligence feeds and new algorithms developed by security researchers and generates new rules to be deployed to the in-app agents 150 (Al Hamami: ¶ [0039]), and in-app agent 150 then applies the rules to protect the web application using the rules…, an improvement in the rule set, which could be a better algorithm, data external to the application (e.g., IP reputation, vulnerable library information). (Al Hamami: ¶ [0045]).
(Al Hamami: ¶ [0013]), dynamically update the rules based on the reports (See Al Hamami: ¶ [0039]).
Regarding Claim 9,
Claim 9 is dependent on Claim 1, and the combination of Cho and Al Hamami discloses all the limitations of Claim 1. However, it is noted that Cho does not explicitly disclose in response to the determining: denying the request by declining to create the network connection; and 
sending exception data to the computer logic to report the denial of the request.
However, Al Hamami further discloses determining a malicious user or malicious session (Al Hamami: ¶ [0028]), provide information about important events such as malicious users, threat level of site, database misconfiguration. This information can then be used for alerting the developer, or as factors into generating the detection or action functions dynamically (Al Hamami: ¶ [0012]), a filter based on known-malicious-IP addresses or IP reputation, can be updated in real time as the cloud side learns about these malicious IPs and blocks application access to these IP addresses (Al Hamami: ¶ [0013], also see ¶ [0014]), and e.g., list of bad IPs, malicious users, vulnerable components, which are generated in the cloud service side of the system, and implemented by the agent library (Al Hamami: ¶ [0032], also see ¶¶ [0044, 0049]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Al Hamami in the teachings of Cho. A person having ordinary skill in the art would have been motivated to do so because a filter based on (Al Hamami: ¶ [0013]), dynamically update the rules based on the reports (See Al Hamami: ¶ [0039]).

Regarding Claim 10,
Cho discloses a system for improving security of computer logic that is configured to provide a network service, the system comprising (Cho: [Abstract] a user client that is network-linked to a DB server and a security policy server, ¶ [0027] a systemic configuration view for executing a data management method, See Fig. 1, ¶ [0037]), a network monitor (Cho: ¶ [0070] embodiments of the present invention may be implemented in a form of program instructions, which are executable by various computer means, and stored in a computer-readable storage medium, ¶ [0047]), an authorization determiner (Cho: ¶ [0070] embodiments of the present invention may be implemented in a form of program instructions, which are executable by various computer means, and stored in a computer-readable storage medium, ¶ [0049] DB access management unit 3018 includes: a function for detecting whether the DB control application is executed; a function for determining whether the DB control application, of which the execution is detected, is allowed to be used for the user ID). Al Hamami discloses a report generator (Al Hamami ¶ [0044] the in-app agent 150 detects suspicious activity at step 340, it generates a report and sends it to the cloud service 110, ¶ [0049] Any of the methods disclosed herein may be implemented in hardware, software, firmware or any combination thereof), and the combination of Cho and Al Hamami discloses all the limitations of Claim 10 as discussed in Claim 1. Therefore, Claim 10 is rejected using the same rationales as discussed in Claim 1.

Regarding Claims 11-18,
Claims 11-18 are dependent on Claim 10, and the combination of Cho and Al Hamami discloses all the limitations of Claim 10. The combination of Cho and Al Hamami discloses all the limitations of Claims 11-18 as discussed in Claims 2-9. Therefore, Claims 11-18 are rejected using the same rationales as discussed in Claims 2-9.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20090199276-A1
US-20160164837-A1
US-20170316202-A1
US-20180107821-A1
US-20160119344-A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        9-30-2021